Exhibit 10.1


PAYCHECK PROTECTION NOTE


VIRGINIA BORROWERS: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION
WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND
ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT FURTHER NOTICE.


SBA Loan #
82984971-08
SBA Loan Name
GSE Systems Inc
Date
4/20/2020
Loan Amount
$10,000,000.00
Fixed Interest Rate
1.0%
Borrower
GSE Systems Inc
Lender
Citizens Bank N.A. 1 Citizens Plaza
Providence, RI 02903





1.
PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of 10,000,000.00 Dollars,
interest on the unpaid principal balance, and all other amounts required by this
Note.


2.
DEFINITIONS:

“Forgiveness Period” means the 8-week period beginning on the date of first
disbursement of the Loan. “Loan” means the loan evidenced by this Note.
“Loan Documents” means the documents related to this loan signed by Borrower.
“Program” means the Paycheck Protection Program created by the Coronavirus Aid,
Relief, and Economic Security Act, also known as the “CARES Act” (P.L. 116-136).
“SBA” means the Small Business Administration, an Agency of the United States of
America.


3.
LOAN FORGIVENESS; PAYMENT TERMS:

A.
Loan Forgiveness: Borrower may apply to Lender for forgiveness of the amount due
on the Loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8- week period beginning on the date of first disbursement
of the Loan:

i.
Payroll costs

ii.
Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

iii.
Any payment on a covered rent obligation





Information Classification: EXTERNAL
4/23/20
1

--------------------------------------------------------------------------------





iv.
Any covered utility payment

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Program, including the provisions of
Section 1106 of the CARES Act. Not more than 25% of the amount forgiven can be
attributable to non-payroll costs. If Borrower has received an SBA Economic
Injury Disaster Loan (“EIDL”) during the period between January 1, 2020 and
April 4, 2020 and used the proceeds of that EIDL for payroll costs, that amount
shall be subtracted from the loan forgiveness amount.
Forgiveness will be subject to Borrower’s submission to Lender of information
and documentation as required by the SBA and Lender.
B.
Submission of Information and Documents: Forgiveness will be subject to
Borrower’s submission to Lender of information and documentation as required by
the SBA and Lender. Not before July 1, 2020 and by August 15, 2020, Borrower
shall provide Lender with information, in form and substance acceptable to
Lender, specifying the amount of forgiveness Borrower requests, together with
all documentation required by the CARES Act, the SBA and/or Lender to evidence
and/or verify such information. Required information shall include, without
limitation:

(i)
the total dollar amount of payroll costs during the Forgiveness Period and the
dollar amounts of covered mortgage interest payments, covered rent payments and
covered utilities for the Forgiveness Period to the extent Borrower seeks
forgiveness for these costs.

(ii)
the average number of full-time equivalent employees of Borrower per month
during (a) the period from February 15, 2020 through June 30, 2020 (the “Covered
Period”); (b) the same period in 2019, and (c) if the average number of
full-time equivalent employees is lower than the average number for the period
described in subsection (ii)(b) above, the period from January 1, 2020 through
February 29, 2020;

(iii)
number of full-time equivalent employees of Borrower as of February 15, 2020,
April 26, 2020 and June 30, 2020;

(iv)
the total amount of salary and wages during the Covered Period and during the
fourth calendar quarter of 2019 of each employee who had the amount or rate of
such salary and wages reduced by more than 25% during the Covered Period from
the amount or rate in the fourth quarter of 2019 (each, a “Lowered Employee”);

(v)
the rate of salary and wages of each Lowered Employee as of February 15, 2020,
April 26, 2020 and June 30, 2020; and

(v)      such further information and documents as Lender or the SBA shall
require.
C.
Initial Deferment Period: No payments are due on the Loan for 6 months from the
date of first disbursement of the Loan. Interest will continue to accrue during
the deferment period.

D.
Maturity: This Note will mature two years from date of first disbursement of the
Loan.

E.
Payments from End of Deferment Period through Maturity Date: To the extent the
Loan is not forgiven during the deferment period or thereafter, the outstanding
balance of the Loan, and interest thereon, shall be repaid in eighteen
substantially equal monthly payments of principal and interest, commencing on
the first business day after the end of the deferment period.

F.
Payment Authorization: Borrower hereby authorizes Lender to initiate payments
from Borrower’s bank account, by wire or ACH transfer, for each monthly or other
payment required hereunder.

2

--------------------------------------------------------------------------------





In the event any such payment is unsuccessful, Borrower shall remain liable for
such payment and shall take all steps required to make such payment.
G.
Interest Computation; Repayment Terms: The interest rate on this Note is one
percent per year. The interest rate is fixed and will not be changed during the
life of the Loan. Interest will be calculated based upon actual days over a
365-day year.

H.
Payment Allocation: Lender will apply each installment payment first to pay
interest accrued to the day Lender received the payment,  then to bring
principal current, and will apply any remaining balance to reduce principal.

I.
Loan Prepayment: Notwithstanding any provision in this Note to the contrary,
Borrower may prepay this Note at any time without penalty. Borrower may prepay
20 percent or less of the unpaid principal balance at any time without notice.
If Borrower prepays more than 20 percent and the Loan has been sold on the
secondary market, Borrower must: (i) give Lender written notice; (ii) pay all
accrued interest; and (iii) if the prepayment is received less than 21 days from
the date Lender received the notice, pay an amount equal to 21 days interest
from the date Lender received the notice, less any interest accrued during the
21 days and paid under (ii) of this paragraph. If Borrower does not prepay
within 30 days from the date Lender received the notice, Borrower must give
Lender a new notice.



4.
NON-RECOURSE: Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.



5.
USE OF PROCEEDS:



Borrower represents and warrants that all proceeds of the Loan will be used for
the following eligible business purposes, as required by the CARES Act: (I)
payroll costs; (II) costs related to the continuation of group health care
benefits during periods of paid sick, medical, or family leave, and insurance
premiums; (III) employee salaries, commissions, or similar compensations; (IV)
payments of interest on any mortgage obligation (which shall not include any
prepayment of or payment of principal on a mortgage obligation); (V) rent
(including rent under a lease agreement); (VI) utilities; and (VII) interest on
any other debt obligations that were incurred before February 15, 2020, provided
that not less than 75% of expended Loan proceeds shall be devoted to items
(I)-(III) above.


6.
DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower:
A.
Fails to do anything required by this Note and other Loan Documents;

B.
Does not disclose, or anyone acting on its behalf does not disclose, any
material fact to Lender or SBA;

C.
Makes, or anyone acting on its behalf makes, a materially false or misleading
representation to Lender or SBA;

D.
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent;

E.
Does any of the following after Lender makes a determination (an “Adverse
Forgiveness Determination”) that the Loan is not entitled to full forgiveness
(or in such other period as specified below):

3

--------------------------------------------------------------------------------





(i)
Defaults on any other loan with Lender;



(ii)
Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;



(iii)
Fails to pay any taxes when due;



(iv)
Becomes the subject of a proceeding under any bankruptcy or insolvency law;



(v)
Has a receiver or liquidator appointed for any part of their business or
property;



(vi)
Makes an assignment for the benefit of creditors;



(vii)
Has any adverse change in financial condition or business operation from the
date of this Note that continues after the Adverse Forgiveness Determination and
that Lender believes may materially affect Borrower’s ability to pay this Note;
or



(viii)
Becomes the subject of a civil or criminal action from the date of this Note
that continues after the Adverse Forgiveness Determination and that Lender
believes may materially affect Borrower’s ability to pay this Note.



7.
LENDER’S RIGHTS IF THERE IS A DEFAULT:

Upon a default by Borrower, without notice or demand and without giving up any
of its rights, Lender may:
A.
Require immediate payment of all amounts owing under this Note; or

B.
File suit and obtain judgment.



8.
LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:
A.
Incur expenses to collect amounts due under this Note and enforce the terms of
this Note or any other Loan Document. Among other things, the expenses may
include reasonable attorney’s fees and costs. If Lender incurs such expenses, it
may demand immediate repayment from Borrower or add the expenses to the
principal balance; and

B.
Take any action necessary to collect amounts owing on this Note.



9.
WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.


10.
SUCCESSORS AND ASSIGNS:

Under this Note, Borrower includes the original Borrower’s successors, and
Lender includes the original Lender’s successors and assigns.


11.
GENERAL PROVISIONS:

A.
All individuals and entities signing this Note are jointly and severally liable.

4

--------------------------------------------------------------------------------





B.
Borrower waives all suretyship defenses.

C.
Borrower must sign all documents necessary at any time to comply with the Loan
Documents.

D.
Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

F.
If any part of this Note is unenforceable, all other parts remain in effect.

G.
To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee or collateral.



12.
STATE-SPECIFIC PROVISIONS:

A.
If Borrower’s principal place of business is in Delaware, the following
provision applies:

CONFESSION OF JUDGMENT. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY-AT-LAW, AFTER THE OCCURRENCE OF A DEFAULT, TO APPEAR IN ANY COURT OF
RECORD AND TO CONFESS JUDGMENT AGAINST BORROWER FOR THE UNPAID AMOUNT OF THIS
NOTE, AND TO RELEASE ALL ERRORS, AND WAIVE ALL RIGHTS OF APPEAL. IF A COPY OF
THIS NOTE, VERIFIED BY AN AFFIDAVIT, SHALL HAVE BEEN FILED IN THE PROCEEDING, IT
WILL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY. BORROWER
WAIVES THE RIGHT TO ANY STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS
NOW OR HEREAFTER IN EFFECT. NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND
POWER TO CONFESS JUDGMENT WILL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT
ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID;
BUT THE POWER WILL CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME
AS LENDER MAY ELECT UNTIL ALL AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL.
B.
If Borrower’s principal place of business is in Maryland, the following
provision applies:

POWER TO CONFESS JUDGMENT. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD, AFTER THE OCCURRENCE OF A DEFAULT HEREUNDER, TO APPEAR FOR BORROWER AND,
WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS,
AGAINST BORROWER IN FAVOR OF LENDER OR ANY HOLDER HEREOF FOR THE ENTIRE
PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND ALL OTHER AMOUNTS DUE
HEREUNDER, AND FOR DOING SO, THIS NOTE OR A COPY VERIFIED BY AFFIDAVIT SHALL BE
A SUFFICIENT WARRANT. BORROWER HEREBY FOREVER WAIVES AND RELEASES ALL ERRORS IN
SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND ALL RELIEF FROM ANY AND ALL
APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE OR HEREAFTER
ENACTED. BORROWER ACKNOWLEDGES AND AGREES THAT, PURSUANT TO THE FOREGOING POWER
TO CONFESS JUDGMENT GRANTED TO LENDER, BORROWER IS VOLUNTARILY AND KNOWINGLY
WAIVING ITS RIGHT TO NOTICE AND A HEARING PRIOR TO THE ENTRY OF A JUDGMENT BY
LENDER AGAINST BORROWER. NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS
JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER,
WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID,
VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS
LENDER SHALL ELECT UNTIL SUCH TIME AS LENDER SHALL HAVE RECEIVED PAYMENT UNTIL
ALL AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL.
5

--------------------------------------------------------------------------------



C.
If Borrower’s principal place of business is in Missouri, the following
provision applies:

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(Borrowers(s)) and us (Creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.


D.
If Borrower’s principal place of business is in Oregon, the following provision
applies:

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
[BENEFICIARY]/US CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
GRANTOR'S/BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY [AN AUTHORIZED REPRESENTATIVE OF BENEFICIARY]/US TO BE ENFORCEABLE.


E.
If Borrower’s principal place of business is in Pennsylvania, the following
provision applies:

CONFESSION OF JUDGMENT. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OR THE PROTHONOTARY OR CLERK OF ANY COURT IN THE COMMONWEALTH OF
PENNSYLVANIA,  OR ELSEWHERE,  TO APPEAR AT ANY TIME FOR BORROWER AFTER A DEFAULT
UNDER THIS NOTE AND WITH OR WITHOUT COMPLAINT FILED, CONFESS OR ENTER JUDGMENT
AGAINST BORROWER FOR THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE AND ALL ACCRUED
INTEREST, ON WHICH JUDGMENT OR JUDGMENTS ONE OR MORE EXECUTIONS MAY ISSUE
IMMEDIATELY; AND FOR SO DOING, THIS NOTE OR A COPY OF THIS NOTE VERIFIED BY
AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE AUTHORITY GRANTED IN THIS NOTE TO
CONFESS JUDGMENT AGAINST BORROWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE OF THAT
AUTHORITY, BUT SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES UNTIL PAYMENT
IN FULL OF ALL AMOUNTS DUE UNDER THIS NOTE. BORROWER HEREBY WAIVES ANY RIGHT
BORROWER MAY HAVE TO NOTICE OR TO A HEARING IN CONNECTION WITH ANY SUCH
CONFESSION OF JUDGMENT AND STATES THAT EITHER A REPRESENTATIVE OF LENDER
SPECIFICALLY CALLED THIS CONFESSION OF JUDGMENT PROVISION TO BORROWER'S
ATTENTION OR BORROWER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL.
F.
If Borrower’s principal place of business is in Virginia, the following
provision applies:

Upon any default under this Note Borrower authorizes the clerk of any court and
any attorney admitted to practice before any court of record in the United
States, on behalf of Borrower, to then confess judgment against the Borrower in
favor of Lender in the full amount due on this Note. For the purpose of allowing
the Lender to file a confession of judgment in the Commonwealth of Virginia, the
Borrower hereby duly constitutes and appoints , its true and lawful
attorney-in-fact, to confess judgment against it in any court of record in the
Commonwealth of Virginia, and Borrower further consents to the jurisdiction of
and agrees that venue shall be proper in the Circuit Court of any county or city
of the Commonwealth of Virginia and/or in any other court of record in the
Commonwealth of Virginia. Borrower waives all errors, defects and imperfections
in the entry of judgment as aforesaid or in any proceeding pursuant thereto and
the benefit of any and every statute, ordinance or rule of court which may be
lawfully waived conferring upon Borrower any right or privilege of exemption,
stay of execution, or supplementary proceedings, or other relief from the 
enforcement or immediate enforcement of a judgment or related proceedings on a
judgment. The authority and power to appear for and to enter judgment against
Borrower shall not be extinguished by any judgment entered pursuant thereto;
such authority and power may be exercised on one or more occasions from time to
time, in the same or different courts or jurisdictions, as often as Lender shall
deem necessary or advisable until all sums due under this Note have been paid in
full.
6

--------------------------------------------------------------------------------

G.
If Borrower’s principal place of business is in Washington, the following
provision applies:

Oral agreements or oral commitments to loan money, extend credit, or to forbear
from enforcing repayment of a debt are not enforceable under Washington law.
H.
If Borrower is an individual residing in Wisconsin, the following provision
applies:

Each Borrower who is married represents that this obligation is incurred in the
interest of his or her marriage or family.


13.
ARBITRATION CLAUSE:

Borrower agrees to the Arbitration Clause attached as Exhibit A. Lender also
agrees to the Arbitration Clause.


14.
BORROWER’S NAME AND SIGNATURE:

By signing below, each individual or entity becomes obligated under this Note as
Borrower.




BORROWER: GSE Systems Inc




      [image2.jpg]


Emmett Pepe, Authorized Signer
7

--------------------------------------------------------------------------------







ARBITRATION CLAUSE (EXHIBIT A).


Lender (together with its “Related Parties,” as defined below, “we,” “us” and
“our”) has put this Clause in question and answer form to make it easier to
understand. However, this Clause is part of this Agreement and is legally
binding on Borrower (“you” and “your”).




 
Question.
Short Answer.
 
Further Detail.
Background and Scope.
What is arbitration?
An alternative to a court case.
In arbitration, a third party arbitrator (“TPA”) solves Claims in a hearing. It
is less formal than a court case.
Is it different from court and jury trials?
Yes.
The hearing is private. There is no jury. It is usually less formal, faster and
less expensive than a lawsuit. Pre-hearing fact finding (called “discovery”) is
limited. Appeals are limited. Courts rarely overturn arbitration awards.
What is this Clause about?
The parties' agreement to arbitrate Claims.
You and we agree that any party may elect to arbitrate or require arbitration of
any "Claim" as defined below.
Who does the Clause cover?
You and us, including certain "Related Parties".
This Clause governs you and us, including our "Related Parties": (1) any parent,
subsidiary or affiliate of ours; (2) our employees, directors, officers,
shareholders, members and representatives; and (3) any person or company (but
not the SBA) that is involved in a Claim you pursue at the same time you pursue
a related Claim with us.
What Claims does the Clause cover?
All Claims (except certain Claims about this Clause).
This Clause governs all “Claims” that would usually be decided in court and are
between you and us. In this Clause, the word “Claims” has the broadest
reasonable meaning. It includes contract and tort (including intentional tort)
claims and claims under constitutions, statutes, ordinances, rules and
regulations. It includes all claims even indirectly related to your application
and/or supplemental application for the Loan, this Note, the Loan or our
relationship with you. It includes claims related to any decisions we have made
or subsequently make concerning your Loan, including decisions regarding the
Loan forgiveness to which you are or are not entitled. It includes claims
related to collections, privacy and customer information. It includes claims
related to the validity in general of this Note. However, it does not include
disputes about the validity, coverage or scope of this Clause or any part of
this Clause. All such disputes are for a court and not the TPA to decide.
Who handles the arbitration?
Usually AAA or JAMS.
Arbitrations are conducted under this Clause and the rules of the arbitration
administrator in effect at the time the arbitration is commenced. However,
arbitration rules that conflict with this Clause do not apply. The arbitration
administrator will be either:
• The American Arbitration Association ("AAA"), 1633 Broadway, 10th Floor, New
York, NY 10019, www.adr.org.
• JAMS, 620 Eighth Avenue, 34th Floor, New York, NY 10018,



Information Classification: EXTERNAL
4/23/20
8

--------------------------------------------------------------------------------







 
Question.
Short Answer.
 
Further Detail.
   
www.jamsadr.org
• Any other company picked by agreement of the parties.
If all the above options are unavailable, a court will pick the administrator.
No arbitration brought on a class basis may be administered without our consent
by any administrator that would permit class arbitration under this Clause.
 
The TPA will be selected under the administrator's rules. However, the TPA must
be a lawyer with at least ten years of experience or a retired judge unless you
and we otherwise agree.
Can Claims be brought in court?
Sometimes.
Either party may bring a lawsuit if the other party does not demand arbitration.
We will not demand arbitration of any lawsuit you bring as an individual action
in small claims court. However, we may demand arbitration of any appeal of a
small-claims decision or any small-claims action brought on a class basis.
Are you giving up any rights?
Yes.
For Claims subject to this Clause, you give up your right to:
 
1. Have juries decide Claims.
2. Have courts, other than small-claims courts, decide Claims.
3. Serve as a private attorney general or in a representative capacity.
4. Join a Claim you have with a dispute by other consumers.
5. Bring or be a class member in a class action or class arbitration.
 
We also give up the right to a jury trial and to have courts decide Claims you
wish to arbitrate.
Can you or another business start class arbitration?
No.
The TPA is not allowed to handle any Claim on a class or representative basis.
All Claims subject to this Clause must be decided in an individual arbitration
or an individual small-claims action. This Clause will be void if a court rules
that the TPA can decide a Claim on a class basis and the court's ruling is not
reversed on appeal.
What happens if part of this Clause cannot be enforced?
It depends.
If any portion of this Clause cannot be enforced, the rest of this Clause will
continue to apply, except that:
 
(A) If a court rules that the TPA can decide a Claim on a class or other
representative basis and the court's ruling is not reversed on appeal, only this
sentence will apply and the remainder of this Clause will be void. AND
 
(B) If a party brings a Claim seeking public injunctive relief and a court
determines that the restrictions in this Clause prohibiting the TPA from
awarding relief on behalf of third parties are unenforceable with respect to
such Claim (and that determination becomes final after all appeals have been
exhausted), the Claim for public injunctive relief will be determined in court
and any individual Claims seeking monetary relief will be arbitrated. In such a
case the parties agree to request that the court stay the Claim for public
injunctive relief until the arbitration award pertaining to individual relief
has been entered in court.
 
In no event will a Claim for class relief or public injunctive relief be

9

--------------------------------------------------------------------------------







 
Question.
Short Answer.
 
Further Detail.
   
arbitrated.
What law applies?
The Federal Arbitration Act (“FAA”).
This Agreement and related sale involve interstate commerce. Thus, the FAA
governs this Clause. The TPA must apply substantive law consistent with the FAA.
The TPA must honor statutes of limitation and privilege rights. Punitive damages
are governed by the constitutional standards that apply in judicial proceedings.
Will anything I do make this Clause ineffective?
No.
This Clause stays in force even if you: (1) cancel this Note; (2) default,
renew, prepay or pay the Loan in full; or (3) go into or through bankruptcy.
Process.
What must a party do before starting a lawsuit or arbitration?
Send a written Claim notice and work to resolve the Claim.
Before starting a lawsuit or arbitration, the complaining party must give the
other party written notice of the Claim. The notice must explain in reasonable
detail the nature of the Claim and any supporting facts. If you are the
complaining party, you must send the notice in writing (and not electronically)
to our Legal Department, at our normal notice address. You or an attorney you
have personally hired must sign the notice and must provide your full name and a
phone number where you (or your attorney) can be reached.
Once a Claim notice is sent, the complaining party must give the other party a
reasonable opportunity over the next 30 days to resolve the Claim on an
individual basis.
How does arbitration start?
Mailing a notice.
If the parties do not reach an agreement to resolve the Claim within 30 days
after notice of the Claim is received, the complaining party may commence a
lawsuit or arbitration, subject to the terms of this Clause. To start
arbitration, the complaining party picks the administrator and follows the
administrator's rules. If one party begins or threatens a lawsuit, the other
party can demand arbitration. This demand can be made in court papers. It can be
made if a party begins a lawsuit on an individual basis and then tries to pursue
a class action. Once an arbitration demand is made, no lawsuit may be brought
and any existing lawsuit must stop.
Will any hearing be held nearby?
Yes.
The TPA may decide that an in-person hearing is unnecessary and that he or she
can resolve a Claim based on written filings and/or a conference call.
However, any in-person arbitration hearing must be held at a place reasonably
convenient to you.
What about appeals?
Very limited.
Appeal rights under the FAA are very limited. Except for FAA appeal rights and
except for Claims involving more than $50,000 (including Claims involving
requests for injunctive relief that could cost more than $50,000), the TPA's
award will be final and binding. For Claims involving more than
$50,000, any party may appeal the award to a three-TPA panel appointed by the
administrator, which will reconsider from the start anything in the initial
award that is appealed. The panel's decision will be final and binding, except
for any FAA appeal right. Any appropriate court may enter judgment upon the
TPA's award.

10

--------------------------------------------------------------------------------







 
Question.
Short Answer.
 
Further Detail.
Do arbitration awards affect other disputes?
No.
No arbitration award involving the parties will have any impact as to issues or
claims in any dispute involving anyone who is not a party to the arbitration,
nor will an arbitration award in prior disputes involving other parties have any
impact in an arbitration between the parties to this Clause.
Arbitration Fees and Awards.
Who bears arbitration fees?
Usually, we do.
We will pay all filing, administrative, hearing and TPA’s fees if you act in
good faith, cannot get a waiver of such fees and ask us to pay.
When will we cover your legal fees and costs?
If you win.
If you win an arbitration, we will pay your reasonable fees and costs for
attorneys, experts and witnesses. We will also pay these amounts if required
under applicable law or the administrator's rules or if payment is required to
enforce this Clause. The TPA shall not limit his or her award of these amounts
because your Claim is for a small amount.
Will you ever owe us for arbitration or attorneys' fees?
Only for bad faith.
The TPA can require you to pay our fees if (and only if): (1) the TPA finds that
you have acted in bad faith (as measured by the standards set forth in Federal
Rule of Civil Procedure 11(b)); and (2) this power does not make this Clause
invalid.
Can an award be explained?
Yes.
A party may request details from the TPA, within 14 days of the ruling. Upon
such request, the TPA will explain the ruling in writing.





By signing below, we agree to this Arbitration Clause.


LENDER: CITIZENS BANK, N.A.


[image4.jpg]


Shannon L Moniz Vice President
Loan Operations Manager
11

--------------------------------------------------------------------------------









AUTHORIZATION
(SBA Paycheck Protection Program Express Loan)


SBA Loan# 82984971-08
U.S. Small Business Administration
Lender:
LITTLE ROCK COMMERCIAL LOAN SERVICING CENTER OFFICE OF FINANCIAL PROGRAM
OPERATIONS
Citizens Bank N.A.
2120 Riverfront Drive
1 Citizens Plaza
Little Rock, AR 72202
Providence, RI 02903





Lender is issuing this SBA Paycheck Protection Program Express Loan
Authorization for SBA to guarantee 100% of a loan in the amount of
$10,000,000.00 to be made by Lender to assist:


Borrower: GSE Systems Inc, 1332 Londontown Blvd 200, Sykesville, MD 21784


Lender must have a valid SBA Loan Guarantee Agreement (SBA Form 750 and a valid
SBA Express Supplemental Loan Guaranty Agreement (SBA Form 2424).


Lender’s issuance is in accordance with the SBA Express Supplemental Loan
Guaranty Agreement between Lender and SBA for an SBA Express Loan and the
Paycheck Protection Program created by the Coronavirus Aid, Relief, and Economic
Security Act, also known as the “CARES Act” (H.R. 748).


Lender must comply with all SBA Loan Program Requirements, as defined in 13 CFR
120.10, all of which may be amended from time to time.


This Authorization is subject to the application (including SBA Form 2483)
submitted by Borrower to the Lender, the Lender’s representations to SBA, and
the following terms and conditions:


15.
Lender must make complete disbursement of the loan no later than 24 months from
the date of this Authorization.



16.
The SBA Guarantee Fee is $0.



17.
Lender must have Borrower execute a Note containing the following repayment
terms:

A.
At the request of the Borrower and on receipt of information and documentation
as required by the SBA, Lender will forgive repayment of such portion of the
Loan, and interest thereon, as and to the extent required by the CARES Act for
loans under the Program. The amount of forgiveness shall not exceed the
principal amount of this Note.

B.
At any time as requested by the Lender, but not later than 90 days after
Borrower receives funds pursuant to this Note, Borrower will provide Lender with
information, in form and substance acceptable to Lender, specifying the amount
of forgiveness Borrower requests, together with all documentation required by
the CARES Act, the SBA and/or Lender to evidence and/or verify the information
in such report. Required information shall include, without limitation, (i) the
number of full-time equivalent employees of Borrower and the dollar amount of
payroll costs during all relevant periods (including the Forgiveness Period), as
well as (ii) the dollar amounts of covered mortgage interest







Information Classification: EXTERNAL
4/23/20
12

--------------------------------------------------------------------------------









payments, covered rent payments and covered utilities for the Forgiveness Period
to the extent Borrower seeks forgiveness for these costs.
C.
To the extent the Loan is not forgiven, the outstanding balance of the Loan, and
interest thereon, shall be repaid in eighteen substantially equal monthly
payments of principal and interest, commencing six (6) months after the date of
this Loan and ending two (2) years after the date of this Loan. Borrower hereby
authorizes Lender to initiate payments from Borrower’s bank account, by wire or
ACH transfer, for each monthly or other payment required hereunder. In the event
any such payment is unsuccessful, Borrower shall remain liable for such payment
and shall take all steps required to make such payment.

D. Interest will be calculated based upon actual days over a 365-day year.




18.
Lender must develop and maintain evidence of a system or process to reasonably
ensure that loan proceeds were used for the following eligible business
purposes: (I) payroll costs; (II) costs related to the continuation of group
health care benefits during periods of paid sick, medical, or family leave, and
insurance premiums; (III) employee salaries, commissions, or similar
compensations; (IV) payments of interest on any mortgage obligation (which shall
not include any prepayment of or payment of principal on a mortgage obligation);
(V) rent (including rent under a lease agreement); (VI) utilities; and (VII)
interest on any other debt obligations that were incurred before February 15,
2020.



19.
Lender must satisfy the following collateral conditions: None LENDER





By:                                  Date: 4/20/2020  

[image5.jpg]
Shannon L Moniz Vice President
Loan Operations Manager





[image8.jpg]
13